Case 16-02042           Doc 198       Filed 06/10/20        Entered 06/10/20 09:51:42   Page 1 of 12




                              UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF CONNECTICUT
                                    BRIDGEPORT DIVISION
 ------------------------------------------------------------x
 In re:                                                             Chapter 7
 Michael S. Goldberg, LLC and                                       Case Nos. 09-23370-JAM
 Michael S. Goldberg,                                                         09-23371-JAM
 Debtors.
 ------------------------------------------------------------x
James Berman, Chapter 7 Trustee for the
Estates of Michael S. Goldberg, LLC and                             Adv. Proc. No. 16-02042-JAM
Michael S. Goldberg,
Plaintiff,
v.
Robert A. Landino, Scott A. LaBonte, Centerplan
Cranston, LLC, Centerplan North Haven, LLC,
Centerplan Smithfield, LLC, Centerplan
Middletown, LLC, Acquisition Holdings, LLC,                         June 10, 2020
SAL Cranston, LLC, SAL North Haven, LLC,
SAL NH Investments, LLC, SAL Smithfield,
LLC, SAL Middletown, LLC, Siebar Middletown,
LLC, Centerplan College Square, LLC, College
Square LLC and Does 1-20,
Defendants.
------------------------------------------------------------x

         OBJECTION OF THE DEFENDANTS, ROBERT A. LANDINO;
    CENTERPLAN CRANSTON, LLC; CENTERPLAN NORTH HAVEN, LLC;
    CENTERPLAN SMITHFIELD, LLC; CENTERPLAN MIDDLETOWN, LLC;
  ACQUISITION HOLDINGS, LLC; SIEBAR MIDDLETOWN, LLC; CENTERPLAN
 COLLEGE SQUARE, LLC; COLLEGE SQUARE LLC; AND THE COUNTERCLAIM
 PLAINTIFF, CENTERPLAN NB, LLC, TO THE TRUSTEE'S MOTION TO EXTEND
       EXISTING CASE MANAGEMENT ORDER DEADLINES (ECF #194)

INTRODUCTION:

         The defendants, Robert A. Landino; Centerplan Cranston, LLC; Centerplan North Haven,

LLC; Centerplan Smithfield, LLC; Centerplan Middletown, LLC; Acquisition Holdings, LLC;

Siebar Middletown, LLC; Centerplan College Square, LLC; College Square, LLC; and the




{N5689874}
Case 16-02042        Doc 198      Filed 06/10/20      Entered 06/10/20 09:51:42         Page 2 of 12




counterclaim plaintiff, Centerplan NB, LLC (collectively, "the Landino Entities"), respectfully

object to the motion of the Trustee to extend the existing case management order deadlines (ECF

#194). Specifically, the Trustee's motion should be denied because (a) he, himself, proposed the

deadlines in the existing case management order at a time when he had already held the belief,

for over a year, that pursuit of this action was pointless, (b) significant unfair prejudice will be

visited upon the Landino Entities, particularly the defendant, Robert A. Landino ("Landino"), by

any further delay, (c) the efficient use of the collective resources of the federal judiciary will be

promoted by permitting this case to proceed in accordance with the current schedule and (d) the

interests of certain third-parties may well be protected by the continued prosecution of this case.


ARGUMENT:

         A. The Trustee had previously suggested the current deadlines at a time when he
            supposedly already knew ofthe purportedfutility ofthe continued prosecution ofthis
            matter.

         The primary justification for the Trustee's motion is that he should be permitted to

procure this Court's adjudication of his Motion for Authority to Move to Dismiss Fraudulent

Transfer Actions (hereinafter, "the Motion for Authority"), including this case, filed in the main

case on February 28, 2020 (see 09-23370-JAM, at ECF #1812), before having to respond to the

Landino Entities' Motion for Summary Judgment (ECF #144), filed exactly 20 months and one

day ago on October 9, 2018.

         The Trustee maintains that his filing of the Motion for Authority:


        ... is perfectly consistent with the Trustee's position articulated to counsel to the Landino
        Defendants in December, 2018, when he delivered his draft Complaint alleging causes of
        action under the Racketeer Influenced and Corrupt Organizations Act ... It is also
        perfectly consistent with the position stated by the Trustee's counsel during the July 30,

{N5689874}                                        2
Case 16-02042           Doc 198       Filed 06/10/20        Entered 06/10/20 09:51:42            Page 3 of 12




          2019 omnibus hearing before this Court wherein the Trustee's counsel informed the
          Court that (i) ... the fraudulent transfer actions did not offer any chance at recovery for
          the Estate and the Estate did not have the resources to continue to pursue what had
          become, as a result ofSAL 1and others, worthless claims, and (ii) the RICO action that the
          Trustee was going to commence against SAL and a number of others was the only viable
          avenue of recovery for the estate.


See ECF # 194, at p. 4, Section C.8 (emphasis supplied). The Landino Entities agree with the

foregoing statement, to the extent that the Trustee indicates that he has been complaining since

December of 2018 about what he perceives to be the futility of pursuing the above-captioned

case, and that, through his counsel, he represented as much to this Court at a July 30, 2019 status

conference.

          Stated differently, the Trustee, despite the stridency with which he has advanced his

purported claim that pursuit of this action is futile, inexplicably waited 14 months from

December of 2018 and seven months from July of2019 before filing his Motion for Authority.

More troublesome is the fact that the Trustee, during a telephonic hearing before this Court on

January 14, 2020, affirmatively sought the extension of the case management deadlines for

responding to the Landino Entities' Motion for Summary Judgment with dates that he had

proposed to this Court on January 9, 2020 (see ECF #182). At no time during that 18-minute

hearing did the Trustee's counsel even mention that he was intending to file the Motion for

Authority, notwithstanding the fact that only six weeks later, he filed that very motion.

          In short, the Trustee inexcusably delayed the filing of the Motion for Authority for more

than a year after the time that he first realized that it was purportedly pointless to continue

pursuit of this lawsuit. Not coincidentally, the Motion for Authority was filed only after the


1 "SAL"   is the abbreviation used for the Landi no Entities' co-defendant in this matter, Scott A. La Bonte.

(NS689874}                                              3
Case 16-02042         Doc 198      Filed 06/10/20       Entered 06/10/20 09:51:42          Page 4 of 12




defendants, including Landino, had moved to dismiss the RICO proceeding in the district

court- a motion which, in part, relies upon the doctrine of ripeness in arguing that the Trustee

may not prosecute the RICO claim until he has first exhausted his remedies with the litigation

that he had previously instituted. Until then, the Trustee had been content simply to attempt to

stay this case, not dismiss it altogether. Remarkably, it has become a matter of urgency to have

the Motion for Authority adjudicated, no doubt because of the Trustee's desire to eliminate one

of the arguments advanced by the RICO defendants in their Motions to Dismiss that action.

          Now, as the clock is winding down on the very deadlines proposed by the Trustee in his

submission to this Court (ECF # 182), he wants yet another extension, claiming that his Motion

for Authority should be adjudicated first. At the January 14, 2020 hearing, this Court made the

following observation2 : "I'm not going to let this Adversary Proceeding be managed by the

lawyers, and have back-and-forth pleading issues under the Federal Rules of Civil Procedure.

That's not going to happen. This case has been pending since 2016. It's going to get tried, one

way or another- soon. Okay?" This Court could not have been clearer and more transparent in

communicating to the parties the importance of managing this case in an efficient and timely

fashion. It is surprising that, despite the clarity of the Court's statement, the Trustee now seeks

yet another extension.

          On this score, the Trustee appears to be suggesting that his willingness to prosecute the

RICO lawsuit on a contingent fee basis should excuse him from responding to the Landino

Entities' Motion for Summary Judgment in an adversary proceeding that he initiated against


2 Owing  to the Trustee's efforts to expedite the hearing on this motion (~ ECF #195), the undersigned
has not had an opportunity to obtain a written transcript of the January 14, 2020 hearing. Nevertheless,
the entirety of that hearing can be found at ECF #184. The quoted remarks of the Court are found at
13:14- 13:38 of the audiotape of the hearing.

{N5689874}                                          4
Case 16-02042        Doc 198      Filed 06/10/20       Entered 06/10/20 09:51:42       Page 5 of 12




them. The Trustee contends that the scarce resources remaining in the debtors' estate should not

be expended on the further prosecution of this adversary proceeding. See ECF#194, at p. 4,

Section C.8. It is remarkable that, now that the estate is nearly emptied of its assets, the Trustee

has suddenly decided to act frugally.

         A cursory review of the numbers in the underlying bankruptcy case reveals the self-

serving quality of the Trustee's representations in this regard. As the chart below indicates, the

Trustee's counsel has made seven interim fee applications, the first six of which were subject to

a 10% holdback on its fees:

 Date of Order            ECF#            Amount of Fees        Amount of              Amount of
   Granting                                 Approved          Costs Approved           Holdback
Application for
 Compensation
12/16/2010           ECF #336            $ 597,346.00         $ 22,433.77          $ 59,734.60

12/ 12/2011          ECF #695            $2,042,276.00        $113,604.17          $204,227.60

12/06/2012           ECF #1058           $2,062,172.23        $ 42,665.46          $206,217.23
12/20/2012           ECF # 1075                               $105,027.60
04/04/2014           ECF # 1288          $1,268,262.25        $ 42,092.04          $126,826.23

11/12/2015           ECF #1395           $1,266,075.00        $ 26,602.41          $126,607.50

12/13/2017           ECf #1488           $1,016,423 .05       $ 14,281.39          $101,642.3 I

07/31 /2017          ECF #1751           $1,646,930.50        $ 49,945.39          $        .00

    TOTALS                               $9,899,485.03        $416,650.23          $825,255.47



In addition to the foregoing amounts, 11 other professionals applied for compensation, all of

whom have received orders granting their respective applications. These are summarized as

follows:


~N5689874}                                         5
Case 16-02042      Doc 198       Filed 06/10/20       Entered 06/10/20 09:51:42     Page 6 of 12




    Applicant       Date of Order           ECF#              Amount of Fees        Amount of
                      Granting                                  Approved          Costs Approved
                     Application
J. Allen           12/16/2010           ECF #337             $ 31,918.00       $1,219.00
Kosowskv, CPA
J. Allen           12/08/2011           ECF #686              $161,399.00      $     69.05
Kosowsky, CPA
Betsy Anderson     05/24/2012           ECF #884             $   3,750.00      $       .00
(real estate
broker)
J. Allen           01/14/2013           ECF#lll2             $150,822.00       $     59.70
Kosowsky, CPA
J. Allen           02/27/2014           ECF #1271            $120,065.00       $     72.88
Kosowsky, CPA
Aon Risk           06/09/2015           ECF #1346            $ 45,777.00       $ 167.90
Solutions
(forensic
accountants)
J. Allen           07/08/2016           ECF #1455            $ 15,940.00       $      .00
Kosowsky, CPA
J. Allen           01/17/2018           ECF #1490            $   5,048.00      $      .00
Kosowsky, CPA
EBCS Marine        06/06/2019           ECF #1664            $    663.00       $      .00
Survey, LLC
(surveyor)
FTI Consulting,    08/20/2019           ECF #1764            $212,996.27       $ 848.10
Inc.
Osborne & Fonte    07/02/2019           ECF #1704            $   2,231.25      $ 618.40

KDR Appraisal      07/19/2019           ECF # 1726           $    800.00       $       .00
Services
Shectman           07/31/2019           ECF #1749            $   1,745.00      $ 250.00
Halperin Savage,
LLP
Darroweverett,     07/31 /2019          ECF #1750            $   1,554.00      $    160.00
LLP
Nelligan, LLP      09/17/2019           ECF # 1779           $ 16,227.00       $ 1,591.73

Denison Yacht      11/19/2019          ECF #1797             $    6,000.00     $       .00
Sales




{NS689874}                                        6
Case 16-02042        Doc 198      Filed 06/10/20       Entered 06/10/20 09:51:42         Page 7 of 12




The total amounts awarded to the other professionals for fees and costs, respectively, are

$776,935.52 and $5,5056.76.

    The Trustee's status report, dated July 3, 2019 (see ECF #1709 in the main case, 09-23370-

JAM) contains the following infonnation:

    •    At the time of the filing of the debtors' involuntary cases, their creditors were owed
         approximately $12 million. Id., p. 1

    •    The Trustee recovered $19,213,869.82, of which $18,428,716.34 was recovered through
         his prosecution of approximately 200 adversary proceedings. Id., p. 2

    •    Near the end of calendar year 2012, the Trustee made an interim distribution of
         $8,354,651.01 to creditors, which he has quantified as a 27.5% distribution. 3 Id., p.5

By late 2012, the Trustee's counsel had been awarded compensation of $4,701,794.23 (subject to

a holdback of $470,179.43) in fees and $178,703.40 in expenses. This represents a fee

approximating 36% of the total of the amounts distributed to creditors plus the amount of the

approved fees, well in line with a typical 1/3 recovery.

         From that point, forward, however, the Trustee made no further distributions to creditors

and instead, embarked upon a protracted, ill-considered and unproductive course of litigation,

dissipating the estate of another $3,701,179.74 in counsel fees and $90,829.19 in expenses

incurred by his counsel. Moreover, of the other professionals who submitted fee applications, it

appears that $423,046.52 in fees and $3,709.01 in expenses were incurred after the solitary

payment to the creditors had been made. Meanwhile, the estates' creditors, the so-called

"Goldberg Victims," have not received one penny in the past seven and a half years. In fact, of




3 It is unclear what the 27.5% figure represents. If the distribution were 27.5% of the amount owed to
creditors, that would mean that the total amount owed to creditors was $30,380,549 . more than 2½ times
the $12 million figure provided on page 1 of the status report.

{N5689874}                                         7
Case 16-02042         Doc 198     Filed 06/10/20      Entered 06/10/20 09:51:42        Page 8 of 12




the 173 adversary proceedings that were brought by the Trustee and subsequently closed, 113 of

those cases (67.6%) were closed by the end of 2013, as noted on the Court's live database.

         If the Trustee were a conventional client, he would never tolerate such profligacy by his

lawyer, given the conspicuous absence of any return whatsoever on his investment. This

highlights the abject injustice of the Trustee's position in seeking a further extension of the

proceedings. Landino has received an invoice from the undersigned counsel nearly every month

since May of 2016, an invoice that he is expected to pay in full. In stark contrast, the Trustee, by

utilizing the law firm at which he is a member, has the luxury of never having to come out of

pocket to pay his legal bills. Only now, that the estate has been bled dry by the Trustee's

reckless, fruitless and improvident crusade of litigation have he and his lawyers agreed to work

on an alternative fee basis (as if they had any choice). Landino, as a defendant, does not have the

luxury of being able to retain counsel on a contingency basis.

         The willingness to work on an alternative fee basis is not altruism on the Trustee and his

counsel's part. It is desperation, the legal equivalent of the fourth down, fourth quarter "Hail

Mary" pass into the endzone. The Trustee and his lawyers deliberately opted to forego any

further distributions to the estates' creditors, choosing instead to embark upon the questionable

path of further litigation that has drained the estates of their assets. They now seek to lay the

blame for this result on the purported machinations of the many defendants whom they have

sued, essentially claiming that those defendants have outsmarted them by keeping their assets

beyond their reach.

        Rather than deal with the stark reality of the prospect of the Landino Entities prevailing

on the Motion for Summary Judgment, they instead are seeking to pivot into their latest


(N5689874}                                        8
Case 16-02042        Doc 198      Filed 06/10/20      Entered 06/10/20 09:51:42         Page 9 of 12




outlandish claim as embodied in the RICO Complaint. In that action, they have 15 new parties

 to subject to their scorched-earth, no-holds barred approach to litigation- 15 new parties to wear

down in their relentless pursuit of feckless claims. This type of unbridled, unchecked behavior

 by a Trustee and his lawyers should not be rewarded by permitting them to sidestep the Landino

Entities' Motion for Summary Judgment, and instead, embark upon a new course of protracted,

expensive and reputationally-damaging litigation.

         And, while the Trustee may believe that the granting of the Landino Entities' Motion for

Summary Judgment will not provide Landino with an additional basis to dismiss the RICO claim

asserted against him, an even cursory examination of the factual allegations asserted against the

Landino Entities in this action reveals that they are virtually identical to the factual allegations in

the RICO Complaint. Save for the addition of numerous conclusory statements that Landino's

action in perpetrating the same purportedly fraudulent conveyances as are alleged in this

proceeding constitute the engagement in the enterprise required for a RICO claim, there is

nothing different substantively in the allegedly actionable behavior found in the two documents.

Therefore, a finding by this Court that the Landino Entities did not engage in fraudulent transfers

would entirely erode the basis for any predicate acts required to demonstrate a RICO violation in

the RICO action.

         B. Landino will be prejudiced by further delay in this case.

         Moreover, contrary to the Trustee's dismissive contention that no unfair prejudice will be

caused to the Landino Entities by the granting of his motion (see ECF #194, at p.7, Section D.14)

and the consequent delay in the adjudication of their Motion for Summary Judgment, Landino is




{N5689874)                                        9
Case 16-02042        Doc 198     Filed 06/10/20        Entered 06/10/20 09:51:42      Page 10 of 12




already being unfairly prejudiced. The Trustee should not be rewarded by being permitted to

protract further this litigation which has been pending for more than four years.

         During that four-year period, Landino, who earns his livelihood by, inter alia, many

public works projects for governmental entities, has been repeatedly hamstrung in his ability to

obtain credit to finance his real estate undertakings because of the existence of this lawsuit.

Because he has had to disclose the existence of this litigation, in which he is accused of

perpetrating multiple frauds, it has been extremely difficult for him to obtain working capital for

his business or obtain government contracts. Compounding that is the September 2019 filing of

the RICO action, labeling him as a conspirator in an enterprise to defraud the Trustee. See

Affidavit of Robert A. Landino, ECF # 151-7, previously filed in this case on November 6, 2018.

         As if the expense, time and reputational injury of these actions is not enough, the Trustee

has recently begun to undertake discovery in the RICO lawsuit, notwithstanding the pendency of

the Motions to Dismiss that action filed by the several defendants therein, including Landino, as

well as the pendency of a Motion to Stay Discovery, both of which are ready for adjudication by

the district court (Bryant, J.). This includes the filing of a burdensome Request for Production

on Landino. Apparently, the Trustee believes that he is justified in not responding to the

Landino Entities' Motion for Summary Judgment while his Motion for Authority is pending

because that might potentially create work for him that may ultimately be unnecessary, but he

sees no problem in subjecting Landino and the other RICO defendants to the burdens of

responding to his discovery in a case which may be dismissed at any moment, or in which the

Court may order a stay of discovery. Such duplicity is repugnant to any rational concept of

fundamental fairness.


(N5689874}                                        10
Case 16-02042        Doc 198     Filed 06/10/20        Entered 06/10/20 09:51:42      Page 11 of 12




         C. Allowing this case to proceed as scheduled will effect a more efficient use ofjudicial
            resources.

         Furthermore, the interests of the courts would not be well served by a further extension.

As noted, supra, the adjudication of the Landino Entities' Motion for Summary Judgment may

actually promote the efficiency of, not only this action, but the RICO action itself, given the

identity of the factual predicate in both lawsuits.

         D. The interests ofcertain third-parties might be well served by the observance ofthis
            case 's current case management deadlines.

         Finally, the interests of other persons may be better served by the continuation of this

action, particularly the adjudication of the Landino Entities' Motion for Summary Judgment.

Should this Court find that the Landino Entities did not perpetrate fraudulent conveyances, such

a finding would necessarily absolve their co-defendants, including SAL, from liability in this

case. Furthermore, insofar as the RICO Complaint alleges that two non-parties to the present

action, Attorney Lawrence Marks ("Marks") and his law firm, Juliano & Marks, participated in

the fraudulent transfers allegedly undertaken by the Landino Entities (i.e., because of Marks and

his law firm's representation of SAL and certain SAL-controlled entities), a favorable finding for

the Landino Entities could also dispose of some of the claims raised against Marks and his law

firm in the RICO Action.


CONCLUSION:

         The Trustee sees this case solely through the lens of his own self-interest. While there is

nothing necessarily improper (or even objectionable) about such a perspective, in this instance,

his preferences and his desires are not the drivers of this case's management. As this Court had

emphatically stated at the January 14, 2020 hearing, the management of the docket is the unique

{NS689874)                                        11
Case 16-02042       Doc 198     Filed 06/10/20        Entered 06/10/20 09:51:42       Page 12 of 12




 province of the Court, not the litigants or their attorneys. The Trustee should not be permitted to

 walk back the very deadlines that he had proposed- at a time when the alleged exigencies

 necessitating the filing of his Motion for Authority had already been known to him for over a

year. Likewise, the prejudice likely to be suffered by Landino militates against the granting of

the Trustee's latest motion. And, finally, the interests of the Court and certain third-parties

would be better served if this matter proceeded in accordance with the case's current deadlines.

There have been six modifications of those deadlines; there is no good reason for a seventh.

                                                        THE DEFENDANTS,
                                                        ROBERT A. LANDINO; CENTERPLAN
                                                        CRANSTON,LLC;CENTERPLAN
                                                        NORTH HAVEN, LLC; CENTERPLAN
                                                        SMITHFIELD, LLC; CENTERPLAN
                                                        MIDDLETOWN, LLC; ACQUISITION
                                                        HOLDINGS, LLC; SIEBAR
                                                        MIDDLETOWN, LLC; CENTERPLAN
                                                        COLLEGESQUARE,LLC;COLLEGE
                                                        SQUARELLC

                                                        and THE COUNTERCLAIM PLAINTIFF,
                                                        CENTERPLAN NB, LLC



                                                        By:
                                                              Thomas J. S
                                                              Federal Bar
                                                              Carmody, Torrance, Sandak &
                                                              Hennessey LLP
                                                              195 Church Street, 18 th Floor
                                                              P.O. Box 1950
                                                              New Haven, CT 06509-1950
                                                              Tel. No.: 203-777-5501
                                                              Fax No.: 203-784-3199
                                                              tsansone@carrnodylaw.com




{N5689874)                                       12
